1 ino

: Westem District of Washington
—— ome at ttl
Sargon Agassi vA Lacan
Bla Sos BRodkdhuaew Gd. | SEP 13 2021
VoLErETow CA Gas
| ? MARK L. HATCHER, CLERK

. OF THE BANKRUPTCY COUR

VY o@zrt\ yo AS Molton 9 aa RUE COU
Ad Spal BRsARo oF Case
WoKTRWE ST TR Mrfe GAL MUTT LL CAS RAEIEN TON“ OA

eh inated i San Bove:
| A “Joo. go LX Seg O
a veo EWX fo Potchasa A SAFER \awd

\ Pay Siluae sl, od \aun Bean wah
~ ‘Sw ook YA SUL. ove Qe * ‘
WATS pn A Fined oe RRMA AT Savags,

   
 

L A
o o Ww 9
K

OSE
“Te wsey kre Carkvantt wy They A ve ok Br
hey Shoo PAY OS ak
“Vaan fos { \
Swwicealy
Sk gees

LV iG ade ~cof 8

Case 16-11767-CMA Doc 2333 Filed 09/13/21 Ent. 09/15/21 17:14:02 Pg.iof1 _
